DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zitzke (US 2017/0135402).
Regarding claims 1, 24, 26, Zitzke discloses an electronic inhaler, comprising: 
an antenna (via inherent antenna for wireless communication with container, Para. 5); 
a contactless module configured to receive via the antenna from an authentication circuit of a removably-mounted liquid container, a liquid container authentication signal (via challenge response authentication, Para. 5 and 28-34); and 
a processor configured to control an operational state of a heater, which is configured to vaporize a liquid of the removably-mounted liquid container, based on the liquid container 
Regarding claim 2, Zitzke discloses the processor is further configured to verify, based on the liquid container authentication signal, whether the removably-mounted liquid container is authorized for use with the electronic inhaler (Para. 4-5).
Regarding claim 4, Zitzke discloses wherein the contactless module is further configured to receive the liquid container authentication signal when the liquid container is mounted in the electronic inhaler (Para. 4-5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Cameron (US 2016/0334847).
Regarding claims 3, 25, Zitzke fails to disclose the contactless module is further configured to transmit, via the antenna, power to the authentication circuit of the removably-mounted liquid container.
Cameron teaches power can be transmitted via an electrical connector or wireless coupling via inductive wireless connector (Para. 154).
From the teachings of Cameron, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke to include transmit, via the antenna, power to the authentication circuit of the removably-mounted liquid container as power can be transmitted by wire or wirelessly. 
Claims 5-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Anderson (US 2005/0280705).
Regarding claims 5 and 6, 19, 20, Zitzke fails to disclose the electronic inhaler further comprising: a fingerprint sensor circuit configured to sense a fingerprint and to transmit a fingerprint image signal based on the sensed fingerprint, wherein the processor is further configured to control the operational state of the heater based on the fingerprint image signal; and
verify based on the fingerprint image signal, whether an owner of the fingerprint is authorized to use the electronic inhaler or the liquid container.
Anderson teaches including a fingerprint sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 33).
.
Claims 7-8, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Pasquero (US 2013/0215250).
Regarding claims 7-8, 21-22, Zitzke fails to disclose the electronic inhaler further comprising: 
a facial recognition sensor circuit configured to sense a facial characteristic and to transmit a facial image signal based on the sensed facial characteristic, wherein the processor is further configured to control the operational state of the heater based on the facial image signal, and
verify based on the facial image signal, whether an owner of the facial characteristic is authorized to use the electronic inhaler or the liquid container. 
Pasquero teaches including a facial recognition sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 45).
From the teachings of Pasquero, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Claim 9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Pasquero and Lee (US 2015/0186017).
Regarding claim 9, 23, Zitzke and Pasquero fail to disclose the facial characteristic is an ocular characteristic.
Lee teaches facial recognition to unlock a device can be configured to include ocular characteristics (Para. 5).
.
Claims 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Bowen (US 2018/0043114).
Regarding claim 10, 12, Zitzke fails to disclose the contactless module is further configured to communicate with an external reader.
Bowen teaches a vaporizer can be configured to communicate with an external reader to allow exchange of data including new firmware between the vaporizer and the external reader (Para. 61, 64 and 122-123).
From the teachings of Bowen, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke to include the contactless module is further configured to communicate with an external reader in order to allow update of the vaporizer through the external reader.
Regarding claims 13 and 14, Matischek teaches different electronic circuits can be made separate or integrated on another chip (via he wireless communication circuit 108 may be provided as an autonomously working circuit (e.g. provided by a wireless communication chip) or may be integrated into the processor 110 of the electronic cigarette 100, Para. 35 with emphasis on the last sentence).
Section V of MPEP 2144.04 states that making devices integral or separable are considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Matischek and Wood to include wherein the contactless module comprises a single-chip having both an authentication interface circuit to communicate with the .
Claims 11, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, and further in view of Bowen and Heo (US 2014/0027506).
Regarding claim 11, 15, 16, Zitzke and Bowen fail to disclose the external reader is a smartcard reader. 
Heo teaches an external reader can be configured as a smartcard reader (via smart phone including NFC card reader, Para. 83).
From the teachings of Heo, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke and Bowen to include the external reader is a smartcard reader in order to allow reading of cards with NFC tags as combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Claims 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zitzke in view of Bowen and Heo, and further in view of Anderson (US 2005/0280705).
Regarding claims 17 and 18, Zitzke, Bowen and Heo fail to disclose the electronic inhaler further comprising: a fingerprint sensor circuit configured to sense a fingerprint and to transmit a fingerprint image signal based on the sensed fingerprint, wherein the processor is further configured to control the operational state of the heater based on the fingerprint image signal; and verify based on the fingerprint 
Anderson teaches including a fingerprint sensor circuit in a portable device to authenticate a user before allowing use of the portable device (Para. 33).
From the teachings of Anderson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Zitzke, Bowen and Heo to include the limitations cited above in order to improve security and prevent misuse of the electronic inhaler by an unauthorized person.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zitzke, Anderson, Pasquero, and Heo.
Regarding claim 27, claim 27 is rejected for the same reasons as claims 1, 5-8 and 10 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689